Exhibit 99.2 KOBEK ACCOUNTING GROUP, INC I have analyzed the financial records of Dominovas Energy LLC for the purpose of determining the Financial Statements for 2012 and 2013. Based on my analysisof thefinancial records of DominovasEnergy LLC, I, Andres Guiga the undersigned Accountant, certify that the financial statements are correct and according to GAAP /s/ Andres Guiga 2/11/14 Andres Guiga CTEC A 016519 Accountant Date 2, SUITE 204 SANTA MONICA, CA 90404 PHONE: (310) 450-5700 FAX: (310) 450-6100 Dominovas Energy LLC January – December 2012 Profit & Loss Report Income $ Expenses Depreciation Expense $ Total Expense $ Net Income $ ) DOMINOVAS ENERGY LLC 2012 JAN-DEC BALANCE SHEET ASSETS Current Assets Total Total Current Assets Fixed Assets Intangible Assets (*) Legal & Professional * Marketing* Meals* Travel* Accumulated Amortization -6,859.00 Total Fixed Assets Other Assets Total Other Assets TOTAL ASSETS LIABILITIES & EQUITY Liabilities Current Liabilities Other Current Liabilities Total Other Current Liabilities Total Current Liabilities Total Liabilities Equity SPERO PLAVOUKOS NEAL ALLEN MICHAEL WATKINS Retained Earnings -6,859.00 Total Equity TOTAL LIABILITIES & EQUITY Dominovas Energy LLC Explanation of Intangibles* 2012 Intangible Assets $ Expenses Legal & Professional Expense Marketing Expense Meals Travel Expense Total Expense $ Dominovas Energy LLC January – December 2013 Profit & Loss Report Income $ Expenses Rent Depreciation Expense Total Expense $ Net Income $ ) DOMINOVAS ENERGY LLC 2013 JAN-DEC BALANCE SHEET ASSETS Current Assets Total Total Current Assets Fixed Assets Intangible Assets (*) Advertising* Auto Exp * Legal & Professional * Marketing* Meals* Travel* Rent* Web Hosting* Accumulated Amortization -28,493.00 Total Fixed Assets Other Assets Total Other Assets TOTAL ASSETS LIABILITIES & EQUITY Liabilities Current Liabilities Other Current Liabilities Total Other Current Liabilities Total Current Liabilities Total Liabilities Equity SPERO PLAVOUKOS NEAL ALLEN MICHAEL WATKINS Adjustment to Capital Account Net Income -22,465.00 Total Equity TOTAL LIABILITIES & EQUITY Dominovas Energy LLC Explanation of Intangibles 2013 Intangible Assets $ Expenses Advertising Auto Expense Legal & Professional Expense Marketing Expense Meals Travel Expense Rent Web Hosting Total Expense $
